Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 11/10/21 has been entered.

Response to Amendment
All previous rejections to claims 1-2 and 5-11 have been overcome by the following Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Guynn on 11/19/21.
Cancel claim 21.
Claim 1, line 4, replace “fiber,” with “fiber and is not para-aramid fiber,”
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-6 and 18-20 is(are) allowable over the closest prior art: DeLong et al. (US 8203379) in view of Davies et al. (US 20020121720).
As to claims 1-6 and 18-20, DeLong (abs., figures, 1:50-68,2:45-68,3:1-65, col. 4-9) discloses a process of welding natural or synthetic polymer fibers for mats by swell fibers in with environmentally friendly ionic liquid such as 1-ethyl-3-methylimidazolium acetate (EMIAc), wherein fibers are partially dissolved in EMIAc followed by addition of biopolymer or synthetic polymer solution to form a congealed network with applied pressure and adding non-solvent to leech  and remove ionic liquid. EMIAc would inherently meet the claimed solvent parameters, because it meet the claimed structures of ionic liquid.
Delong is silent on the claimed meta aramid or para aramid copolymer fiber. 
In the same area of endeavor of producing mats, Davies (abs., claims, examples, 155) discloses Technora (a para aramid copolymer fiber comprising terephthaloyl chloride (TCl) with a mixture of p-phenylenediamine (PPD) and 3,4'-diaminodiphenylether (3,4'-ODA)) possesses toughness or resilience. 
The examiner agrees with applicant’s 1.132 results showing para-aramid fiber of Davis (the prepared embodiment) does not dissolve in ionic liquid. Davis cannot be combined with DeLong to meet the claims.
DeLong and Davies fail to teach excluding 1-ethyl-3-methylimidazolium acetate as the ionic liquid.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
/SHANE FANG/Primary Examiner, Art Unit 1766